Title: From James Madison to John Mason, 29 September 1813
From: Madison, James
To: Mason, John


Dear SirMontpelier Sepr. 29. 1813
I have recd. your letter of the 24th. instant with its several inclosures. My answer to your preceding one renders it unnecessary to do more than express my approbation of the very proper reply you have given to the letter from the British Commissary General of Prisoners.
The persevering detention of our Seamen who were on board British Ships, when war was declared, will engage particular attention. So marked a deviation from all the principles applicable to such a case, is best explained by the dread of their services on board the ships of their own Country, and the effect of their testimony in proclaiming the cruelties they have suffered, and animating their comrades to avenge them. Accept my friendly respects
James Madison
